DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 31-35 and 48, in the reply filed on 8/17/21 is acknowledged.
Claims 36-47 and 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  With respect to claims, Applicant is correct that claims 43-47 should be assigned to Group III.  Group III now comprises claims 36-39 and 43-47.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 31 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emery et al (WO 2006/026373 A1).
	Emery et al teach isolated polypeptides from a Fusobacterium species.  The invention provides a composition including isolated polypeptides isolatable from a Fusobacterium spp.  and, more specifically F.necrophorum.  At least one of the isolated 10 polypeptides is isolatable from the F.necrophorum grown in low iron conditions and not isolatable from the F.necrophorum grown in high iron conditions, and may have a molecular weight between 24 kDa and 86 kDa. In some aspects of the invention, the composition further includes a second population of F.necrophorum grown in low iron conditions, 15 wherein expression of the second population of isolated polypeptides is enhanced at least 10% during growth in low metal conditions. The polypeptides of the second population may have molecular weights between 29 kDa and 144 kDa. The composition may also include a pharmaceutically acceptable carrier.  The reference also recites methods for treating a subject. In one method includes administering an effective amount of a composition of the present invention to a subject having or at risk of having an infection caused by a Fusobacterium spp. The subject may be a mammal, such as an ungulate, or a human. Examples of ungulates include bovine, ovine, or caprine animals. Further disclosed are compositions including an isolated whole cell preparation of a Fusobacterium spp. In one aspect, the cells include a metal regulated polypeptide expressed by the Fusobacterium spp. during growth under low metal conditions and not expressed during growth in high metal conditions. In another aspect, the cells include a metal regulated polypeptide 20 expressed by the Fusobacterium spp. during growth in high metal conditions and expressed at an enhanced level during growth in low metal conditions. The invention also provides method for making such compositions, including providing a culture including a Fusobacterium spp., wherein the Fusobacterium spp. has been incubated in low metal conditions, and inactivating the Fusobacterium spp. to result in a composition containing inactivated Fusobacterium spp. cells.  Emery et al teach compositions including at least 1 of the polypeptides of the present invention, more preferably at least 2, at least 3, at least 4, and so on, to at least 14 polypeptides of the present invention.  See the top of 
	The addition of a copper chelator to produce the low iron environment is specifically taught on page 17, liens 17-30. The paragraph bridging page 24 to the top of page 25 teaches kits comprising one of the polypeptides and/or antibodies that bind the polypeptide. The use of packaging/containers is also taught.  The polypeptide of instant claim 31 (SEQ ID NO: 2)  is about 48kDA, see instant specification paragraph bridging pages 62-63, and is within the range of polypeptides taught by Emery.  The polypeptides of Emery were from the same source, they possess similar functional characteristics and are of the same molecular weight. They would inherently possess a sequence at least 85% similar to Applicants’ SEQ ID NO: 2.   Although Emery does not recite the amino acids sequences of the isolated proteins, the discovery of the amino acid sequence of an already known and isolated protein does not impart novelty to the protein.  Since the Patent Office does not have the facilities for examining and comparing applicants' product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).   

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery et al (WO 2006/026373 A1) in view of Kittichotirat et al (Comparative genomics of Fusobacterium necrophorum wild isolates”; Submitted (JAN-2014) to the EMBL/GenBank/DDBJ databases; Accession Nos. A0A064A2K7, A0A0E2V0S3, A0A064AI82 and A0A064AI94) and Ward et al (The Genome Sequence of Fusobacterium sp. 3_1_5R."; Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases; Accession No. E5BGP3). All references cited on PTO-1449.
	The teachings of Emery et al are set forth above.
	Kittichotirat et al teach a polypeptide from a wild isolate of F.necrophorum which is 100% identical to Applicants’ SEQ ID NO: 34, 99.8% identical to Applicants’ SEQ ID NO: 6, 100% identical to Applicants’ SEQ ID NO: 53 and 99.7% identical to Applicants’ SEQ ID NO: 4. Ward et al teach the complete genome of wild-type F.necrophorum and disclose a polypeptide which is 94.7% identical to Applicant’s SEQ ID NO: 6.  It would have been obvious to one of ordinary skill in the art to add any one of these polypeptides to the mix of polypeptides recited in the instant claims in order to improve protection against F.necrophorum.  Emery teaches a mixture of different isolated proteins from F.necrophorum in order to immunize humans or animals.  Additionally, Emery teaches use of bacterin of wild-type strains which would be expected to include all of the polypeptides which are naturally ‘isolatable’ from F.necrophorum, such as the ones described by Kittichoitirat and Ward.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
6.	Claims 31-35 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 13-16, 20-25 and 31-33 of copending Application No. 15/774,168 (allowed, not issued). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 31 uses the word ‘comprising’ which allows for additional ingredients, e.g., polypeptides.  The polypeptide of instant claim 31 is about 48kDa and encompassed in the scope of the co-pending claims.  Accordingly, the sets of claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112-Written Description
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In 1999, the United States Patent and Trademark Office ("USPTO")published training materials regarding the examination of patent applications underthe written description requirement of 35 U.S.C. § 112, first paragraph. (Seehttp ://www.uspto. gov/web/offices/pac/writtende sc.pdf). Since that time, the caselaw and technology have developed in such a way as to necessitate a revision ofthe 1999 training materials. Consequently, this 2008 revision was created to supersede 
and replace the 1999 training materials. To the extent that any conflict existsbetween the 1999 training materials and the present materials, the present materialscontrol. The claims have been evaluated with regard to written description basedon the Written Description Guidelines and Training Materials published in 2008/
Instant claim 32 recites:
The composition of claim 31 further comprising:

isolated polypeptides having molecular weights of 108 kDa to 98 kDa and 79 kDa to 69 kDa, wherein the polypeptides are isolatable from a Fusobacterium necrophorum when incubated in media comprising an iron chelator, are expressed by the Fusobacterium necrophorum when incubated in media without the iron chelator and expressed at an enhanced level during growth in media comprising an iron chelator; and
a pharmaceutically acceptable adjuvant.
The instant claim reads on polypeptides from F.necrophorum of a range of molecular weights wherein the polypeptides are isolated from medium which contains a copper chelator. 
	The protein content appears to vary between the different biovars of Fusobacterium necrophorum.  See Ainsworth et al (J. Vet. Diag. Invest. AAVLD, 5(2): 282-283. April 1993).  All of the experimental data in the instant specification is based on one specific strain, 1694.  The specification does not provide written description for polypeptides from other biovars since the only identifying characteristic is molecular weight. 
	The instant specification recites:
	In the presence of Quercetin (copper restriction) a protein of ~48kDa by SDS-PAGE, was shown to be preferentially upregulated, as compared to the other 30 flavonoids and chelators (Figure 1; Lane 6). This protein was also shown to be immuno-reactive when exposed to the convalescent serum above (Figure 3; Lane 2). The band from Figure 1; Lane 6 was identified via matrix assisted laser desorption/ionization time-of-flight spectrometry (MALDI-TOF). The closest match found via Scaffold is the outer membrane protein of Fusobacterium necrophorum strain DAB KDE68083. The function of this protein is unknown.
F. necrophorum 1694. The nucleotide sequence and amino acid sequence identified is 5 shown in Figure 14 (SEQ ID NOs: 1 and 2, respectively).
A protein of ~81 kDa by SDS-PAGE was shown to be upregulated in the presence of N,N,N,N tetrakis, a mostly zinc chelator (Figure 1 ; Lane 7 and Figure 4 Lane A3). This protein was shown to be immuno-reactive in a western blot against convalescent sera from an experimentally challenged calf of Example 7 as 10 illustrated in Figure 4; Lane B2. The closest match found via Scaffold was an outer membrane protein of Fusobacterium necrophorum. The function of this protein is listed as TonB-dependent receptor. The identified protein sequence was used to search the nucleotide sequence of F. necrophorum 1694. The nucleotid sequence and amino acid sequence identified is shown in Figure 15 (SEQ ID NOs: 3 and 4, 15 respectively).
On Pages 69-70, the specification recites:
	The purpose of this analysis was to determine which of the proteins present in the immunizing composition induced antibody responses following challenge of steers. The results revealed unique immunological reactivity with proteins at 48kDa in the presence of the copper chelator Quercetin, catechin, or narangenin (Figures 2, 3 and 4); at ~60kDa in the presence of the copper chelator catechin (Figure 2); and 30 an ~82kDa protein in the presence of the zinc chelator Tetrakis (TPEN) (Figure 4); and an ~90kDa protein in the presence of quercetin. In addition, the results revealed unique immunological reactivity proteins at 131 kDa, 85 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator Quercetin; at 107 kDa, 75 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin; and at 82 kDa, 75 kDa, 73 kDa, 60 kDa, 48 kDa, and in the area of 40-43 kDa in the presence of the zinc chelator Tetrakis (TPEN). The molecular 5 weights of the immunologically reactive proteins are not identical with the
The molecular weights of the metal regulated proteins described herein identified by SDS-PAGE; however, the molecular weights of the immunologically reactive were determined using the results of western immunoblot assays, and the skilled person will recognize that the ability to accurately determine molecular weights from a 10 western immunoblot is reduced.
 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin..  The first part of claim 4 does not specify a copper chelator and, as the specification, has demonstrated the particular chelator does matter.
	Appropriate written description is not provided for the breadth of instant claim 32 which allows for any copper chelator for the polypeptides and any strain of F.necrophorum.  The claim should also provide additional means for isolating/distinguishing the polypeptides, e.g, how the molecular weight is determined and under what conditions.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed polypeptides such that the 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actualreduction to practice, or by showing the invention was 'ready for patenting' such asby disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to 
The scope of the claim includes numerous structural variants (i.e. fragments), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The definition of polypeptides by just a range of molecular weights is not sufficient.  The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the polypeptides 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolypeptides is the compositions as instantly claimed. 
Claim Rejections - 35 USC § 112-Enablement
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Instant claim 32 recites:
The composition of claim 31 further comprising:
isolated polypeptides having molecular weights of 92 kDa to 79 kDa, 73 kDa to 63 kDa, 62 kDa to 58 kDa, and 57 kDa to 47 kDa, wherein the polypeptides are isolatable from a Fusobacterium necrophorum when incubated in media comprising an iron chelator and not isolatable when grown in the media without the iron chelator,
isolated polypeptides having molecular weights of 108 kDa to 98 kDa and 79 kDa to 69 kDa, wherein the polypeptides are isolatable from a Fusobacterium necrophorum when incubated in media comprising an iron chelator, are expressed by the Fusobacterium necrophorum when incubated in media without the iron chelator and expressed at an enhanced level during growth in media comprising an iron chelator; and
a pharmaceutically acceptable adjuvant.
The protein content appears to vary between the different biovars of Fusobacterium necrophorum.  See Ainsworth et al (J. Vet. Diag. Invest. AAVLD, 5(2): 282-283. April 
  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotide encoding SEQ ID NO: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolypeptides in the compositions as instantly claimed. 




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/2/21